United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3079
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Jose H. Cortes,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: August 1, 2011
                                Filed: August 18, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       After a jury found Jose Cortes guilty of drug and immigration offenses, the
District Court1 imposed sentence, and Cortes filed this appeal. His counsel has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Cortes's conviction for conspiring to distribute 500 grams or more of
methamphetamine was not supported by the evidence, which, especially as to drug
amount, was based primarily on testimony from an unreliable police informant with
a drug history.

      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
       Viewing the evidence in a light most favorable to the jury’s verdict and
accepting all reasonable inferences that support the verdict, as we must, we conclude
that the evidence was sufficient to support Cortes's drug-conspiracy conviction. See
United States v. Pruneda, 518 F.3d 597, 605 (8th Cir. 2008) (standard of review). The
police informant testified about buying in excess of 500 grams of methamphetamine
from Cortes and his co-conspirator, often at Cortes's residence. Additionally, police
officers testified about seizing methamphetamine and over $24,000 in cash following
a controlled purchase and a search of Cortes and his co-conspirator at Cortes's
residence. See United States v. Hernandez, 569 F.3d 893, 896 (8th Cir. 2009)
(elements of drug conspiracy), cert. denied, 130 S. Ct. 1308 (2010). The police
informant testified about his prior drug and criminal history and about his cooperation
with police. It was up to the jury to determine the credibility of the witness, to resolve
any inconsistent testimony, and to consider whether and how the witness's desire to
secure sentencing leniency affected his credibility. See United States v. Hodge, 594
F.3d 614, 618 (8th Cir.), cert. denied, 130 S. Ct. 3401 (2010).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we affirm the
judgment of the District Court, and we grant counsel's motion to withdraw, subject to
counsel informing Cortes about the procedures for seeking rehearing from this Court
and for filing for a petition for a writ of certiorari from the U.S. Supreme Court.
                         ______________________________




                                           -2-